Citation Nr: 1218963	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-01 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1975 to October 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal was certified to the Board by the Regional Office in Roanoke, Virginia.


FINDING OF FACT

The competent medical evidence preponderates against finding that the Veteran currently has a bilateral hearing loss for VA disability purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated while on active duty, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the June 2007 correspondence, the appellant was provided complete notice of the type of evidence necessary to establish disability ratings and effective dates. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible.  The RO obtained the Veteran's service treatment records, and VA treatment records.  The RO afforded the Veteran a VA examination.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007). 

Accordingly, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as a sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The determination whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328   (1997). 

To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Factual Background and Analysis

The Veteran contends that he has bilateral hearing loss as a result of his active duty service.  The Board has reviewed all of the evidence of record, to include his service treatment records, VA treatment records, the December 2011 VA examination report, and the August 2008 statement provided by a private treating physician.  The preponderance of the evidence is against finding that the Veteran has had a bilateral hearing loss for VA purposes since he filed his claim in March 2007.

In his April 1999 retirement history report the Veteran indicated that he suffered from hearing loss.  The Board acknowledges that the appellant served in the aviation community, and hence, he is presumed to have been exposed to acoustic trauma.  Audiometric testing in April 1999 did not, however, show pure tone thresholds greater than 15 decibels in either ear.  Maryland CNC speech recognition scores were not recorded.  The medical examiner noted that the Veteran had a baseline adjustment during service, but that he continued to have normal hearing.  

Private physician M.A.A. provided a letter which noted that audiograms performed in August 2008 revealed a severe left ear sensorineural hearing loss.  The disorder was opined to be as likely as not as a result of noise exposure.  Dr. M.A.A. continued that given the Veteran lengthy history of noise exposure during service that it was as likely as not that his hearing loss was due to service.  The private physician did not provide the audiogram results.  The private examiner also did not discuss whether the appellant had undergone speech recognition studies.  

In December 2011, the Veteran was afforded a VA fee basis examination.  The examination report shows that there were no right ear auditory pure tone thresholds greater than 20 decibels between 500 Hertz and 4000 Hertz.  Left ear auditory pure tone thresholds included a 25 decibel loss at 3000 Hertz, and a 35 decibel loss at 4000 Hertz; however, from 500 to 2000 Hertz his pure tone thresholds were not greater than 15 Hertz.  His Maryland CNC speech recognition was 100 percent for both ears.  

In this case, there is no competent evidence of hearing loss during any period of active duty or a compensably disabling sensorineural hearing loss within a year of the Veteran's separation from a period of active duty.  Second, the December 2011 VA examination did not reveal hearing loss for VA standards as required by 38 C.F.R. § 3.385.  

While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit  has declined to adopt a "treating physician rule," which would give preference, i.e., additional evidentiary weight, to this type of evidence.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  The United States Court of Appeals for Veterans Claims (the Court) has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

While the private physician indicated the Veteran suffered from severe left ear hearing loss, he did not provide audiogram or speech recognition scores.  The VA examination revealed a left ear sensorineural hearing loss, particularly in the range from 4000 to 8000 Hertz, however, this loss did not meet the requirements under 38 C.F.R. § 3.385.  

While the Board finds the Veteran's complaints of decreased hearing credible, the medical evidence is of greater probative value, and it does not show that he suffers from a hearing loss for VA disability purposes.  38 C.F.R. § 3.385.  Thus, entitlement to service connection for bilateral hearing loss is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


